Detailed Action
Notice of Pre-AIA  or AIA  Status
1a.	The present application is being examined under the pre-AIA  first to invent provisions.
1b.	The drawings filed on 24 February 2020 are acceptable
Election/Restriction:

1c.	Applicants’ election without traverse of the invention of Group I, (claims 1, 18, 39, 58, 60, 62), drawn to a method of reducing/treating a cardiovascular event in a subject, comprising administering to said subject a therapeutically effective amount of an anti-IL-1β antibody, in the response filed on 09 August 2022 is acknowledged. 
1c.	Claim 65 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/2022. 
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement: 

2.	The information disclosure statement, (IDS) filed on 24 February 2020 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  It has been placed in the application file and the references on parent applications 15/647,203 and 12/790,738 have been considered as to the merits and is hereby attached to the instant communication. 


Double Patenting Rejections, Nonstatutory:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1, 18, 39, 58, 60, 62 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-5, 12-16, 40-41 of U.S. Patent: 10,611,832, (same inventors as instant application).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a method for reducing, (claims 1, 39) or treating, (claims 58, 60) a cardiovascular event in a subject wherein the subject is a subject with a history of a previous cardiovascular event, comprising administering to said subject a therapeutically effective amount of an anti-IL-1β binding antibody. Claim 18 encompasses a method of reducing mortality following a cardiovascular event, comprising administering to said subject a therapeutically effective amount of an anti-IL-1β binding antibody and claim 62 encompasses a method of reducing restenosis in a subject following a revascularization procedure, comprising administering to said subject a therapeutically effective amount of an anti-IL-1β binding antibody. 
Meanwhile, claims 1-5, 12-16, 40-41 of U.S. Patent 10,611,832, recite methods of reducing/treating a cardiovascular event in a subject, comprising administering to said subject a therapeutically effective amount of an anti-IL-1β binding antibody or binding fragment thereof, wherein the subject is a subject with a history of a previous cardiovascular event wherein the cardiovascular event to be reduced is myocardial infarction, stroke, or cardiovascular death, and wherein the previous cardiovascular event is myocardial infarction. Claim 15, for example, of the ‘832 patent recites a method of reducing cardiovascular death in a subject wherein the subject has survived a previous cardiovascular event of myocardial infarction comprising administering an anti-IL-1β binding antibody.  Claim 40 of the ‘832 patent recites a method for treating a cardiovascular event in a subject, wherein the cardiovascular event is myocardial infarction or stroke, comprising an anti-IL-1β binding antibody and a revascularization procedure. 
Therefore, both sets of claims encompass administration of or more of the same antibodies to treat the same patient population. 

Claim rejections-35 USC § 102(b):
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4a.	Claims 18, 58 and 62 are rejected under 35 U.S.C. 102(b), as being anticipated by Masat et al, (US 20080044414, published on 21 February 2008; cited on the IDS of 02/24/2020).  
The instant claims 58 and 62 are drawn to a method of reducing or treating a cardiovascular event, (stroke, atherosclerosis etc.), in a subject; or reducing mortality following a cardiovascular event, comprising administering to said subject a therapeutically effective amount of an anti-IL-1β antibody and at least one other agent.
The Masat et al reference teaches a method of treating stroke or atherosclerosis by administering, (intravenously) an antibody that binds IL-1β, (see pages 3-4, sections 0042-0043, 0046; page 26, sections 00221, 0222, 0225, 0227; page 22, sections 0192-0193). Masat et al reference also discloses treating other IL-1β conditions, such as congestive heart failure, coronary restenosis, myocardial infarction, myocardial dysfunction, atherosclerosis and coronary artery bypass graft [section 0225 and 0227]).  Masat et al further teach that the IL-1β antibody can be administered as one or more doses, [0219].  Masat et also teach that one or more agents can be administered with the IL-1β antibody, (see page 24, sections 0206-0209].  
Thus, the Masat et al reference anticipates instant claims 18, 58 and 62 in the absence of any evidence on the contrary. 
	
4b.	Claims 18, 58 and 62 are rejected under 35 U.S.C. 102(b), as being anticipated by Masat et al, (WO2007/002261, published on 04 January 2007; cited on the IDS of 02/24/2020).
The instant claims are drawn to a method of reducing or treating congestive heart failure, coronary restenosis, myocardial infarction, myocardial dysfunction, atherosclerosis and coronary artery bypass graft or reducing mortality following a cardiovascular event, by administering (intravenously) to said subject a therapeutically effective amount of an anti-IL-1 β antibody.
Masat et al teach an antibody against IL-1β, said antibody having specific structure and properties, and a method of treating congestive heart failure, coronary restenosis, myocardial infarction, myocardial dysfunction, atherosclerosis and coronary artery bypass graft (intravenously), (see sections 0008, 0046, 0053, 00192, 00222 and claim 55). Masat et al further teach that the IL-1β antibody can be administered as one or more doses, [page 68, [00219]]. Masat et also teach that one or more agents can be administered with the IL-1β antibody, (see page 63, 00207-0209]. Masat et al reference also discloses treating other IL-1β conditions, such as congestive heart failure, coronary restenosis, myocardial infarction, myocardial dysfunction, atherosclerosis and coronary artery bypass graft, (see section 0225 and 0227). 
Thus, the Masat et al reference anticipates instant claims 18, 58 and 62 in the absence of any evidence on the contrary. 

Conclusion:
5.	No claim is allowed.
Advisory Information:
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        18 August 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647